Fullerton, J.
(concurring)—To use the language of the old books, libelous defamations of character are either actionable per se or actionable per quod. In the first class of actions, the jury is warranted in awarding the plaintiff substantial damages, even though there be no actual injury, on the mere proof of the publication of the defamatory words; the presumption of the law being that the necessary, natural and proximate consequence of the publication is to injure the defendant. In actions of the second class, the law indulges in no presumptions, and before a recovery can be had in such cases special damages, that is to say, damages arising from an actual injury to the person claimed to have been defamed, must be alleged and proven. This distinction has led the courts to scrutinize with care an alleged libelous publication, *89and not to permit the publication to go to the jury as libelous per se unless it clearly is so.
Turning to the publication in question, I cannot conclude that it is so clearly libelous as to permit it to go to the jury as matter libelous per se. Plainly, to my mind, it does not charge the plaintiff with bribery, or attempted bribery. Nor do I think the charge is necessarily implied from the language used. All that is stated concerning the plaintiff is that he wrote the letter which induced the person attempted to be bribed to visit the central committee mentioned, and that he was present when the bribe was offered. This may be true or it may be false; but, as I say, it is not to charge the plaintiff with the commission of the crime there asserted to have been committed.
I am aware that a publication may be libelous per se even though it does not charge the commission, or the attempted commission, of a crime, but that it is sufficient in this respect if its tendency is to expose the person of whom it is published to public hatred, contempt, ridicule or obloquy, or cause him to be shunned or avoided. Lathrop v. Sundberg, 55 Wash. 144, 104 Pac. 176, 25 L. R. A. (N. S.) 381. But I cannot think this rule in any way aids the present plaintiff. Here the charge is the commission of a crime, or it is not libelous. There is no language used which tends to expose him to public hatred, contempt, ridicule or obloquy, or cause him to be shunned or avoided, apart from the language thought to charge an attempt to commit the crime of bribery.
Since the complaint does not allege special damages, but is grounded on the theory that the publication is libelous per se, I am constrained to agree with the conclusion that it does not state a cause of action.
Morris, C. J., concurs with Fullerton, J.